DETAILED ACTION
This non-final Office action is in response to the claims filed on April 22, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 and 12/11/2020 were considered by the examiner. 

Drawings
The drawings are objected to because:  
FIG. 1 – the lead lines for “10” and “12” are misleading since they both point to the same surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 – “jam” recited throughout the claims is unclear.  The examiner suggests amending the claims to read “jamb” rather than “jam.”
Claim 5, lines 3, 4, 8, and 9 – “the bottom edge” and “the top edge” are unclear since it is unclear for which panel the “bottom edge” and “top edge” are being referenced. 
Claims 9, 14, and 16 – “the fixed main portion of the door” lacks antecedent basis.
Claim 9 – unclear which “the moveable bottom portion” is being recited.
Claims 12 and 20 – “ones” is unclear.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4535578 to Gerken in view of US 426892 to Haab et al. (hereinafter “Haab”).
Gerken discloses a moveable wall for use in a building having a fixed wall, a floor surface and a ceiling, the moveable wall comprising: (see FIGS. 1 and 8)
a panel 16 including a door frame comprising a side jam and a head jam, the panel also including a top edge adjacent the ceiling, a bottom edge proximate the floor surface, a first side edge extending from the bottom edge to the top edge, and a second side edge extending from the bottom edge to the top edge, the bottom edge extending between the first side edge and the side jam;  (see FIGS. 1 and 8)
a door 60 including a hinge edge that is hingedly mounted on a hinge axis to the side jam and a strike edge that is opposite the hinge edge, the door being in a closed position in which the door is parallel to the panel, a first open position when the door is pivoted about the hinge axis from the closed position in a first pivoting direction, and a second open position when the door is pivoted about the hinge axis from the closed position in a second pivoting direction opposite the first pivoting direction; 
a moveable bottom panel portion 32 coupled to and movable with respect to the bottom edge of the panel; and 
a height adjustment assembly 50 that selectively moves the moveable bottom panel portion with respect to the bottom edge of the panel into and out of engagement with the floor surface, the height adjustment assembly being actuated by a user without the use of tools. 
[AltContent: textbox (First side edge)][AltContent: textbox (Second side edge)][AltContent: textbox (Bottom edge)][AltContent: textbox (Top edge)][AltContent: textbox (Head jamb)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    559
    361
    media_image1.png
    Greyscale

Gerken fails to disclose that the second side edge of the panel extends from the head jam to the ceiling.
Haab teaches of a door 10 in a panel wherein the hinge-free vertical side edge of the door directly faces another panel and not the panel in which the door is directly attached.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to move the handle assembly 50 near the first side edge and remove the side of the panel 16 that extends from near the head jamb to the bottom edge along the second side edge of the panel and extend the width of the door 60 such that the hinge-free vertical side edge of the door directly faces panel 14, as taught by Haab, in order to 
Gerken, as applied above, further discloses wherein the panel is a first panel, and further comprising a second panel 14 including a top edge adjacent the ceiling, a bottom edge proximate the floor surface, a first side edge extending from the bottom edge to the top edge, and second side edge extending from the bottom edge to the top edge, wherein the first side edge is configured to be positioned adjacent the fixed wall and the second side edge is configured to be positioned adjacent the first side of the first panel while the first and second panels are deployed, and a third panel 18 including a top edge adjacent the ceiling, a bottom edge proximate the floor surface, a first side edge extending from the bottom edge to the top edge, and second side edge extending from the bottom edge to the top edge, wherein the first side edge is configured to be positioned adjacent the second side of the first panel while deployed, such that an edge of the door is positioned proximate the first side of the third panel when the door is in the closed position. (claim 5)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above, in further view of US 20170260799 to Siller et al. (hereinafter “Siller”).
Gerken, as applied above, fails to disclose the height adjustment assembly includes a rack. 
Siller teaches of wherein a height adjustment assembly includes a rack 26 and a rack-engaging portion 18,24,20,22,20b actuation of the rack-engaging portion causes movement of the rack, and the movable bottom panel portion 30 moves in response to movement of the rack. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap portions of the Gerken height adjustment assembly and moveable bottom panel portion with at least the rack and rack engaging portion 
Furthermore, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have swapped portions of the Gerken height adjustment assembly and moveable bottom panel portion with at least the rack and rack engaging portion taught by Siller.  Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected. (See MPEP 2143). (claim 2)
Gerken, as applied above, further discloses wherein the rack-engaging portion comprises a rectangular drive 20b, the height adjustment assembly further comprising a crank 57 (in Gerken) selectively engageable with the drive, and wherein the user rotates the crank to rotate the drive. However, the drive is not square.  On the other hand, it would have been an obvious matter of design choice to make the drive square shaped or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. (claim 3)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above.

On the other hand, it would have been an obvious matter of design choice to modify the Gerken device such that the height adjustment assembly moves the moveable bottom panel portion up to ten inches with respect to the bottom edge toward the floor surface. Furthermore, 
it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the height adjustment assembly moves the moveable bottom panel portion up to ten inches with respect to the bottom edge toward the floor surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above, in further view of US 3295257 to Douglass.
Gerken, as applied above, fails to disclose gaskets on certain edges.
Douglass teaches its old and well known to place gaskets along the edges of a panel or  door. (see gaskets along the top and bottom of the door in at least FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place gaskets on the strike edge of the door, on the hinge edge of the door, on side jam of the door frame, and on the first edge of the third panel, the gaskets configured to close a first gap between the hinge edge of the door and the side jam and configured to close a second gap between the strike edge of the door and the first 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above, in further view of DE 202020106177U1 in further view of US 3672424 to Brown.
Gerken, as applied above, fails to disclose a door closure.
DE 202020106177U1 teaches of a door closure 36 having a first portion connected to the top edge of the door 32, a second portion connected to the head jam, and a third portion connected to the first portion and the second portion, the door closure configured to inhibit rotation of the door from the closed position more than 90 degrees in either of the first and second pivoting directions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the door closure with Gerken, as taught by DE 202020106177U1 in order to assist with closing the door.
Gerken, as applied above, fails to disclose at least one sweep mounted to at least one of the top edge of the door and the head jam to close a gap between the top edge of the door and the head jam. 
Brown teaches of one sweep 45 (see FIG. 5) mounted to at least one of the top edge of the door and the head jam to close a gap between the top edge of the door and the head jam.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door sweep with the Gerken door, as taught by Brown, in order to minimize dirt and debris from passing through the door when the door is in the closed position. (claim 7)

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above, in further view of US 6112466 to Smith et al. (hereinafter “Smith”).
Gerken, as applied above, fails to disclose a moveable bottom door portion coupled to and movable with respect to the bottom edge of the door.
Smith teaches of a moveable bottom door portion 18 coupled to and movable with respect to the bottom edge of the door to narrow a gap between the bottom edge of the door and the floor surface. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movable bottom door portion with the Gerken door, as taught by Smith, in order to minimize dirt and debris from passing under the door when desired. (claim 8)
Gerken, as applied above, further discloses a handle (see FIG. 1) engageable by a user to raise and lower the moveable bottom portion of the door and a lift assist assembly 152,154, 74,68,60,64 configured to bear at least a portion of a weight of the moveable bottom portion of the door, such that by engaging the handle a user can adjust a position of the moveable bottom portion with respect to the fixed main portion of the door without the use of tools. (claim 9)
Gerken, applied above, further discloses wherein the lift assist assembly includes at least one constant force spring 320 connected to the fixed main portion of the door and connected to the moveable bottom portion of the door such that substantially the entire weight of the moveable bottom portion of the door is carried by the fixed main portion of the door. (claim 10)
Gerkan, as applied above further discloses wherein the handle is positioned on the hinge side of the door, such that while the door is open, the handle is graspable by a user to pivot to an unlocked position to permit the user to adjust a height of the moveable bottom 

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab, as applied above, in further view of US 3844084 to Hubbard et al. (hereinafter “Hubbard”).
Gerken, as applied above, fails to disclose a plurality of support rails.
Hubbard teaches of a plurality of support rails extending horizontally between the strike side and a hinge side of the door, and a plurality of brackets, the plurality of support rails spaced vertically apart between a top of the door and a bottom of the door, the brackets extending between adjacent ones of the hinge side, the strike side, the top of the door and the bottom of the door, the support rails and the brackets configured to resist deflection of the door during operation. (see FIGS. 10-12)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of support rails with Gerken, as taught by Hubbard, in order to strengthen the door. (claim 12)

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab in further view of Smith.
Gerken discloses a moveable wall for use in a building having a fixed wall, a floor surface and a ceiling, the moveable wall comprising: 
a panel 16 including a door frame comprising a side jam and a head jam, the panel also including a top edge adjacent the ceiling, a bottom edge proximate the floor surface, a first side edge extending from the bottom edge to the top edge, and a second side edge extending from the bottom edge to the top edge, the bottom edge extending between the first side edge and the side jam; (see annotated figure above)

Gerken fails to disclose that the second side edge of the panel extends from the head jam to the ceiling.
Haab teaches of a door 10 in a panel wherein the hinge-free vertical side edge of the door directly faces another panel and not the panel in which the door is directly attached.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to move the handle assembly 50 near the first side edge and remove the side of the panel 16 that extends from near the head jamb to the bottom edge along the second side edge of the panel and extend the width of the door 60 such that the hinge-free vertical side edge of the door directly faces panel 14, as taught by Haab, in order to widen the path in which people can pass through the panel 16 via door 60, particularly persons with disabilities that require a wider path of travel. 
Gerken, as applied above, fails to disclose a moveable bottom door portion and a height adjustment assembly.
Smith teaches of a moveable bottom door portion 18 coupled to and movable with respect to the bottom edge of the door and a height adjustment assembly that selectively moves the moveable bottom door portion with respect to the bottom edge of the door toward the floor surface to narrow a gap between the bottom edge of the door and the floor surface, the height adjustment assembly being actuated by a user without the use of tools. 

Gerken, as applied above, further discloses wherein the height adjustment assembly includes a handle engageable by a user to raise and lower the moveable bottom portion of the door and wherein the handle is positioned on the hinge side of the door, such that while the door is open, the handle is graspable by a user to pivot to an unlocked position to permit the user to adjust a height of the moveable bottom portion of the door and to pivot to a locked position to retain the moveable bottom portion of the door with respect to the fixed main portion of the door. (claim 14)
Gerken, as applied above, further discloses a lift assist assembly configured to bear at least a portion of a weight of the moveable bottom portion of the door, such that a user can adjust a height of the moveable bottom portion of the door without the use of tools (claim 15) and wherein the lift assist assembly includes at least one constant force spring connected to the fixed main portion of the door and connected to the moveable bottom portion of the door such that substantially the entire weight of the moveable bottom portion of the door is carried by the fixed main portion of the door. (claim 16)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab in further view of Smith.
Gerken discloses a moveable wall for use in a building having a fixed wall, a floor surface and a ceiling, the moveable wall comprising: (see FIGS. 1 and 8)
a panel 16 including a door frame comprising a side jam and a head jam, the panel also including a top edge adjacent the ceiling, a bottom edge proximate the floor surface, a first side edge extending from the bottom edge to the top edge, and a second side edge extending from 
a door 60 including a hinge edge that is hingedly mounted on a hinge axis to the side jam and a strike edge that is opposite the hinge edge, the door also including a top edge proximate the head jamb, a bottom edge proximate the floor surface, the door being in a closed position in which the door is parallel to the panel, a first open position when the door is pivoted about the hinge axis from the closed position in a first pivoting direction, and a second open position when the door is pivoted about the hinge axis from the closed position in a second pivoting direction opposite the first pivoting direction; 
a moveable bottom panel portion 32 coupled to and movable with respect to the bottom edge of the panel; and 
a panel height adjustment assembly 50 that selectively moves the moveable bottom panel portion with respect to the bottom edge of the panel into and out of engagement with the floor surface, the panel height adjustment assembly being actuated by a user without the use of tools. 
Gerken fails to disclose that the second side edge of the panel extends from the head jam to the ceiling.
Haab teaches of a door 10 in a panel wherein the hinge-free vertical side edge of the door directly faces another panel and not the panel in which the door is directly attached.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to move the handle assembly 50 near the first side edge and remove the side of the panel 16 that extends from near the head jamb to the bottom edge along the second side edge of the panel and extend the width of the door 60 such that the hinge-free vertical side edge of the door directly faces panel 14, as taught by Haab, in order to widen the path in which people can pass through the panel 16 via door 60, particularly persons with disabilities that require a wider path of travel. 

Smith teaches of a moveable bottom door portion 18 coupled to and movable with respect to the bottom edge of the door and a height adjustment assembly that selectively moves the moveable bottom door portion with respect to the bottom edge of the door toward the floor surface to narrow a gap between the bottom edge of the door and the floor surface, the height adjustment assembly being actuated by a user without the use of tools. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a movable bottom door portion and height adjustment assembly with the Gerken door, as taught by Smith, in order to minimize dirt and debris from passing under the door when desired. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab in view of Smith, as applied above, in further view of DE 202020106177U1 in further view of US 3672424 to Brown.
Gerken, as applied above, fails to disclose a door closure.
DE 202020106177U1 teaches of a door closure 36 having a first portion connected to the top edge of the door 32, a second portion connected to the head jam, and a third portion connected to the first portion and the second portion, the door closure configured to inhibit rotation of the door from the closed position more than 90 degrees in either of the first and second pivoting directions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the door closure with Gerken, as taught by DE 202020106177U1 in order to assist with closing the door.

Brown teaches of one sweep 45 (see FIG. 5) mounted to at least one of the top edge of the door and the head jam to close a gap between the top edge of the door and the head jam.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a door sweep with the Gerken door, as taught by Brown, in order to minimize dirt and debris from passing through the door when the door is in the closed position. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab in view of Smith, as applied above, in further view of Douglass.
Gerken, as applied above, further discloses wherein the panel is a first panel, and further comprising 
a second panel having a first face, a second face opposite the first face, a first side and a second side opposite the first side, a top and a bottom, the top of the second panel positioned adjacent the ceiling and the bottom of the second panel positioned adjacent the floor surface, the first side of the second panel is configured to be positioned adjacent the fixed wall and the second side of the second panel configured to be positioned adjacent the first side of the first panel while the first and second panels are deployed, 
a third panel having a first face, a second face opposite the first face, a first side and a second side opposite the first side, a top and a bottom, the top of the third panel positioned adjacent the ceiling and the bottom of the third panel positioned adjacent the floor surface, the first side of the third panel configured to be positioned adjacent the second side of the first panel while deployed, such that the door is positioned adjacent the first side of the third panel while the door is closed.

Douglass teaches its old and well known to place gaskets along the edges of a panel door. (see gaskets along the top and bottom of the door in at least FIG. 2)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place gaskets on the strike edge of the door, on the hinge edge of the door, on side jam of the door frame, and on the first edge of the third panel, the gaskets configured to close a first gap between the hinge edge of the door and the side jam and configured to close a second gap between the strike edge of the door and the first edge of the third panel, as taught by Douglass, in order to minimize dirt and debris from passing through the door when the door is in the closed position. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gerken in view of Haab Smith, as applied above, in further view of Hubbard.
Gerken, as applied above, fails to disclose a plurality of support rails.
Hubbard teaches of a plurality of support rails extending horizontally between the strike side and a hinge side of the door, and a plurality of brackets, the plurality of support rails spaced vertically apart between a top of the door and a bottom of the door, the brackets extending between adjacent ones of the hinge side, the strike side, the top of the door and the bottom of the door, the support rails and the brackets configured to resist deflection of the door during operation. (see FIGS. 10-12)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of support rails with Gerken, as taught by Hubbard, in order to strengthen the door. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634